 
Exhibit 10.5b
 


CHARTER COMMUNICATIONS, INC.


Amendment No. 1 to Amended and Restated Employment Agreement


WHEREAS, Charter Communications, Inc. (the "Company") and Marwan Fawaz (the
"Executive") entered into an Employment Agreement, dated August 1, 2007, (as
amended and restated February 23, 2010, the "Agreement"); and


WHEREAS, the Company and the Executive now wish to amend the Agreement in
accordance with the provisions of Section 28 of the Agreement (this “Amendment”)
as of May 3, 2010 (the “Effective Date”).


NOW, THEREFORE, in consideration of the foregoing, of the mutual premises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree to
amend the Agreement as set forth herein.


1. During the Amendment Term (as defined below), the Agreement shall be amended
as follows:
 
FIRST:                      During the Amendment Term, the first sentence of
Section 3 shall be amended to read as follows:


“Executive shall serve as Executive Vice President, Operations and Chief
Technology Officer, reporting to the Chief Executive Officer, with such
responsibilities, duties and authority as are customary for such roles
including, but not limited to, overall management responsibility for technology
and engineering in the Company and for supervising the operations of the
Company.”
 
SECOND:                      During the Amendment Term, the first sentence of
Section 5 shall be amended to read as follows:


“During the Term, Executive shall receive a base salary at a rate of not less
than $650,000 per annum (the “Annual Base Salary”), less standard deductions,
paid in accordance with the Company’s general payroll practices for executives,
but no less frequently than monthly.”
 
THIRD:                      During the Amendment Term, Section 6 shall be
amended to read as follows:


“Except as otherwise provided for herein, for each fiscal  year or other period
consistent with the Company’s then-applicable normal employment practices during
which Executive is employed hereunder on the last day (the “Bonus Year”),
Executive shall be eligible to receive a bonus in an amount up to 125% of
Executive’s Annual Base Salary (the “Bonus” and bonuses at such percentage of
Annual Base Salary being the “Target Bonus”) pursuant to, and as set forth in,
the terms of the Executive Bonus Plan as such Plan may be amended from time to
time, plus such other bonus payments, if any, as shall be determined by the
Committee in its
 
 
 

--------------------------------------------------------------------------------

 
 
sole discretion, with such Bonus and other bonuses being paid on or before March
15 of the next year following the Bonus Year.”


FOURTH:                      The following shall be added to Section 7:


“At the time equity awards are made to employees generally, Executive shall be
granted a Stock Option to purchase 100,000 shares of Company Stock, that will
become vested and non-forfeitable in accordance with the same terms and
conditions applicable to other participants generally in the second round of
equity grants to be made in connection with the Company’s emergence from
restructuring (the “Stock Option”).”


2. For purposes of Section 15(b)(i)(B), Executive’s Annual Base Salary and
Target Bonus shall be determined without regard to the increases implemented
pursuant to this Amendment.
 
3. This Amendment shall be effective for a period of twelve (12) months
following the Effective Date (the “Amendment Term”) and, thereafter, shall be of
no force and effect and the Agreement shall revert to the terms and conditions
contained therein as of February 23, 2010; provided, however, Paragraph 3 of the
Amendment shall have no impact on Executive’s right to receive the Stock Option
(as defined in the Agreement) to the extent it has not been granted prior to the
expiration of the Amendment Period.  Changes in Executive’s Annual Base Salary
(as defined in the Agreement), Target Bonus Percentage (as defined in the
Agreement), title and/or material responsibilities implemented pursuant to the
expiration of this Amendment shall not constitute “Good Reason” pursuant to the
Agreement.
 
4. Except as specifically modified herein, the Agreement shall remain in full
force and effect in accordance with all of the terms and conditions thereof.
 




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and Executive have executed this first amendment
to the Agreement as of the date first written above.
 


 


CHARTER COMMUNICATIONS, INC.




By:  /s/Michael J. Lovett                                  
Name:           Michael J. Lovett
Title:  President and Chief Executive Officer
 
 


MARWAN FAWAZ






/s/Marwan Fawaz                                            



 